COURT OF APPEALS
                                                 SECOND
DISTRICT OF TEXAS
                                                                FORT
WORTH
 
 
                                                NO.  2-10-166-CR
 
 
JAMES EDWARD STEPHENS                                                            APPELLANT
 
                                                             V.
 
THE STATE OF TEXAS                                                                             STATE
 
                                                       ------------
 
              FROM
THE 97TH DISTRICT COURT OF MONTAGUE COUNTY
 
                                                       ------------
 
                                      MEMORANDUM OPINION[1]
 
                                                       ------------




Pursuant
to a plea bargain, Appellant James Edward Stephens pleaded guilty to aggravated
assault on a public servant and evading arrest. 
See Tex. Penal Code Ann. ''
22.02(b)(2)(B), 38.04(a) (Vernon Supp. 2009). 
The trial court sentenced Appellant to five years=
confinement for aggravated assault and two years=
confinement for evading arrest.  The
trial court=s certification of Appellant=s right
of appeal states that this is Aa plea
bargain case, and the defendant has NO right of appeal.@  Appellant filed a pro se notice of appeal in
which he asserts that he has Areceived
new evidence that would make his plea involuntary.@  Appellant filed a pro se motion for extension
of time to respond to this court=s inquiry
into its jurisdiction, and Appellant=s
court-appointed counsel advised this court by letter that he knows of no reason
why this appeal should continue.  
Appellant=s
assertion of receiving new evidence is not a valid ground for continuing the
appeal.  See Tex. R. App. P.
25.2(a)(2); Chavez v. State, 183 S.W.3d 675, 680 (Tex. Crim. App. 2006)
(holding that if appellant fails to meet either of the exceptions in rule
25.2(a)(2), Ano inquiry into even possibly
meritorious claims may be made@).  Accordingly, we deny Appellant=s motion
for extension of time to respond and dismiss the appeal.  See Tex. R. App. P. 25.2(d), 43.2(f); Chavez,
183 S.W.3d at 680.
PER CURIAM
 
PANEL:  GARDNER, WALKER, and
MCCOY, JJ.
 
DO NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED: June 10, 2010




[1]See Tex. R. App. P. 47.4.